Exhibit 10.2

AMENDMENT TO RESTRICTED STOCK AGREEMENT

EFFECTIVE DATE:             March 28, 2007

PARTIES:

Christopher & Banks Corporation

 

(“Corporation”)

 

 

 

Monica Dahl

(“Employee”)

 

WHEREAS, the Corporation and Employee are parties to an existing Restricted
Stock Agreement dated August 7, 2006 (hereinafter referred to as “Restricted
Stock Agreement”); and

WHEREAS, the Corporation and Employee desire to amend the Restricted Stock
Agreement in certain respects; and

WHEREAS, the Corporation and the Employee have determined that forfeiture
restrictions will not lapse on May 31, 2007 with respect to 7,000 shares and
that pursuant to the Restricted Stock Agreement such 7,000 shares shall
therefore be added to the 10,500 shares with a lapse date of May 31, 2008,
resulting in a total of 17,500 shares with a lapse date of May 31, 2008.

NOW, THEREFORE, the Corporation and Employee agree that as of the Effective Date
written above the following amendments shall be made a part of the Restricted
Stock Agreement:

1.             Section 2(b) of the Restricted Stock Agreement is deleted in its
entirety and replaced with the following new Section 2(b):

(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
identified in subparagraph 2(a) above shall lapse as to the Restricted Shares in
accordance with the following schedule, provided that the following conditions
have been satisfied as of each lapse date:  (i)  Employee has been continuously
employed by the Company from the date of this Agreement through the lapse date
applicable to the Restricted Shares (as set forth in the table below), and no
notice of resignation shall have been given to the Corporation by Employee
preceding or on the date of vesting; (ii) the Operating Income (as defined
below) for the fiscal year completed in the February prior to the lapse date
must be greater than the Operating Income in the prior fiscal year; and (iii)
the Operating Income for the fiscal year completed in the February prior to the
lapse date is equal to or greater than the Operating Income set forth in the
budget for such fiscal year approved by the Board of Directors before or shortly
after the beginning of such fiscal year (the “Budgeted Operating Income”).  For
purposes of this Agreement, Operating Income shall mean income before

1


--------------------------------------------------------------------------------


interest and taxes determined in accordance with generally accepted accounting
principles but prior to accruing expense for any award hereunder and excluding
the impact (whether positive or negative) thereon of any change in accounting
standards or extraordinary item.  In addition to the foregoing, the restrictions
shall lapse for the following portion of the shares eligible to lapse at any
lapse date if each of conditions (i) and (ii) above is satisfied, and regarding
condition (iii), the Operating Income for the fiscal year ending in the February
prior to the lapse date is at least 95% of the Budgeted Operating Income.  At
95% of Budgeted Operating Income the restrictions shall lapse with respect to
50% of the eligible shares and restrictions shall lapse with respect to an
additional .10% of the eligible shares for each basis point over 95%, such that
restrictions shall lapse with respect to 100% of the eligible shares at 100% of
the Budgeted Operating Income.  The schedule is as follows:

Lapse Date

 

Total Restricted Shares 
to which Forfeiture 
Restrictions Lapse*

 

May 31, 2008

 

17,500

 

May 31, 2009

 

10,500

 

May 31, 2010

 

10,500

 

May 31, 2011

 

10,500

 

May 31, 2012

 

10,500

 

May 31, 2013

 

10,500

 

 

--------------------------------------------------------------------------------

*  In the event the Forfeiture Restrictions do not lapse on any lapse date, the
Restricted Shares subject to the lapse of restriction on such dates will be
forever forfeited.

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Corporate
Change (as such term is defined in the Plan), or (ii) the date Employee’s
employment with the Company is terminated by reason of death or normal
retirement on or after age sixty-five.  In the event Employee’s employment is
terminated for any other reason, including retirement prior to age sixty-five
with the approval of the Company or employing subsidiary, the Committee which
administers the Plan (the “Committee”) or its delegate, as appropriate, may, in
the Committee’s or such delegate’s sole discretion, approve the lapse of
Forfeiture Restrictions as to any or all Restricted Shares still subject to such
restrictions, such lapse to be effective on the date of such approval or
Employee’s termination date, if later.

2.             This Amendment shall be attached to and be a part of the
Restricted Stock Agreement between Christopher & Banks Corporation and Monica
Dahl.  Except as set forth herein, the Restricted Stock Agreement shall remain
in full force without modification.

2


--------------------------------------------------------------------------------


In consideration of the mutual covenants contained herein, the parties have
executed this Amendment effective as of the date and year above written.

CHRISTOPHER & BANKS CORPORATION

MONICA DAHL

 

 

 

 

 

 

 

 

 

 

 

/s/ Larry C. Barenbaum

 

 

/s/ Monica Dahl

 

 

By:

Larry C. Barenbaum

 

Monica Dahl

Its:

Chairman

 

 

 

 

 

3


--------------------------------------------------------------------------------